Exhibit 10.2

SECOND AMENDMENT TO

SECOND LIEN CREDIT AGREEMENT

SECOND AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”) dated as of
January 9, 2018 among

SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),

SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation, and KMART CORPORATION, a
Michigan corporation (the “Borrowers”),

the Guarantors listed on the signature page hereto (the “Guarantors”).

JPP, LLC and JPP II, LLC, as Lenders, and

JPP, LLC, as Administrative Agent and collateral administrator (the “Agent”),

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrowers, the Lenders party thereto, Guarantors party
thereto and the Agent are party to that certain Second Lien Credit Agreement (as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Second Lien Credit Agreement”; the Existing Second
Lien Credit Agreement as amended hereby, the “Amended Second Lien Credit
Agreement”); and

WHEREAS, Holdings, the Borrowers, the Guarantors, certain of the Lenders and the
Agent have agreed to amend the Existing Second Lien Credit Agreement.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Incorporation of Terms. All capitalized terms not otherwise defined herein
shall have the same meaning as in the Amended Second Lien Credit Agreement.

 

2. Representations and Warranties. Holdings and each Borrower hereby represents
and warrants that (i) no Default or Event of Default exists under the Existing
Second Lien Credit Agreement or under any other Loan Document as of the date
hereof, (ii) all representations and warranties contained in the Amended Second
Lien Credit Agreement and the other Loan Documents are true and correct in all
material respects as of the date hereof, except to the extent that (A) such
representations or warranties are qualified by a materiality standard (in which
case such representations or warranties are true and correct in all respects),
(B) such representations or warranties expressly relate to an earlier date (in
which case such representations or warranties are true and correct in all
material



--------------------------------------------------------------------------------

  respects as of such earlier date) and (C) such representations or warranties
relate to Section 5.01(f) of the Amended Second Lien Credit Agreement (in which
case such representations or warranties are limited to clause (c) of the
definition of “Material Adverse Effect” in the Amended Second Lien Credit
Agreement) and (iii) this Amendment will not conflict with, constitute a default
under or violate any of the terms, conditions or provisions of (i) the Indenture
for the Existing Second Lien Notes, (ii) the Security Agreement, (iii) the
Existing Intercreditor Agreement, (iv) the First Lien Credit Agreement, (v) the
Letter of Credit Reimbursement Agreement, dated as of December 28, 2016, by and
among Holdings, the Borrowers, certain financial institutions and Citibank, N.A.
as administrative agent and issuing bank, as amended, modified, supplemented or
restated and in effect from time to time, (vi) that certain Second Amended and
Restated Loan Agreement, dated as of October 18, 2017, by and among Line of
Credit Lender, JPP II, LLC, the Borrowers and the other borrower parties
thereto, as amended, modified, supplemented or restated and in effect from time
to time, (vii) that certain Amended and Restated Loan Agreement, dated as of
May 22, 2017, by and among the Line of Credit Lender, JPP II, LLC, Cascade
Investment, L.L.C., the Borrowers and other borrower parties thereto, as
amended, modified, supplemented or restated and in effect from time to time and
(viii) that certain Receivables and Participation Purchase Agreement, dated as
of June 15, 2017, by and among Line of Credit Lender, JPP II, LLC, Holdings,
Kmart Operations LLC and Sears Operations LLC, as amended, modified,
supplemented or restated and in effect from time to time.

 

3. Release by Borrowers. Each Borrower hereby acknowledges and agrees that it
has no actual knowledge of any defenses or claims against any Lender, the Agent,
any of their Affiliates, or any of their respective officers, directors,
employees, attorneys, representatives, predecessors, successors, or assigns with
respect to the Obligations, and that if such Borrower now has, or ever did have,
any defenses or claims with respect to the Obligations against any Lender, the
Agent or any of their respective officers, directors, employees, attorneys,
representatives, predecessors, successors, or assigns, whether known or unknown,
at law or in equity, from the beginning of the world through this date and
through the time of effectiveness of this Amendment, all of them are hereby
expressly WAIVED, and each Borrower hereby RELEASES each Lender, the Agent and
their respective officers, directors, employees, attorneys, representatives,
predecessors, successors, and assigns from any liability therefor.

 

4. Amendments to Existing Second Lien Credit Agreement.

 

  a. Clause (2) of the definition of “Borrowing Base” as set forth in the
Existing Second Lien Credit Agreement is hereby amended and restated in its
entirety as follows:

“(2) 75% of the book value (calculated in accordance with GAAP) of the inventory
of the Loan Parties, on a consolidated basis, on such date.”

 

-2-



--------------------------------------------------------------------------------

  b. Section 2.11(c) of the Existing Second Lien Credit Agreement is hereby
amended and restated in its entirety as follows:

“(c) No later than ten (10) Business Days following the last day of any fiscal
quarter of Holdings ending on or after November 3, 2018 (which is the last day
of the third fiscal quarter of the fiscal year of Holdings ending on February 2,
2019) (a “Reference Quarter”), if (i) the Total Extensions of Credit as of the
last day of such Reference Quarter exceeded the Borrowing Base as of the last
day of the Reference Quarter, and (ii) the Total Extensions of Credit as of the
last day of the fiscal quarter of Holdings immediately preceding such Reference
Quarter exceeded the Borrowing Base as of the last day of the fiscal quarter of
Holdings immediately preceding such Reference Quarter, the Borrowers shall
prepay Loans in an amount equal to the excess described in the foregoing clause
(i).”

 

  c. Except as provided herein, all of the terms and conditions of the Existing
Second Lien Credit Agreement shall remain in full force and effect.

 

5. Conditions to Effectiveness. This Amendment shall become effective on the
date that each of the following conditions precedent has been fulfilled as
determined by the Agent:

 

  a. This Amendment shall have been duly executed and delivered by Holdings, the
Borrowers, the Required Lenders and the Agent, and the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.

 

  b. All action on the part of Holdings and the Borrowers necessary for the
valid execution, delivery and performance by Holdings and the Borrowers of this
Amendment shall have been duly taken. The Agent shall have received corporate
resolutions of Holdings authorizing the entrance of Holdings and the Borrowers
into this Amendment.

 

  c. After giving effect to this Amendment, Capped Excess Availability shall not
be less than $150,000,000.

 

  d. The Borrowers shall have paid all fees, expenses and other amounts due and
owing to the Agent and the Lenders that have executed this Amendment.

 

6. Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto, the Lenders and their respective
successors and assigns.

 

7. Expenses. The Borrowers shall reimburse the Agent for all reasonable and
documented out-of-pocket expenses incurred in connection herewith, including,
without limitation, reasonable attorneys’ fees.

 

8. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

-3-



--------------------------------------------------------------------------------

9. Acknowledgement and Reaffirmation. This Amendment shall amend the Existing
Second Lien Credit Agreement, but is not intended to, and shall not, constitute
a novation thereof or in any way impair or otherwise affect the rights or
obligations of the parties thereunder (including with respect to loans and
representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The Existing Second Lien Credit
Agreement as amended hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered, as well as
all Liens created, pursuant to or in connection with the Existing Second Lien
Credit Agreement (as amended) shall remain in full force and effect, each in
accordance with its terms (as amended). Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms as of
the date hereof the covenants and agreements contained in this Amendment and
each Loan Document to which it is a party, including in each case such covenants
and agreements as in effect immediately after giving effect to this Amendment
and the transactions contemplated hereby, (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents, (d) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and secure the
Secured Obligations (as defined under the Security Agreement), including those
Obligations arising under the Amended Second Lien Credit Agreement and
(e) agrees that neither this Amendment nor any other document executed in
connection herewith shall in no manner impair or otherwise adversely affect any
of the Liens granted in or pursuant to the Loan Documents. Each Guarantor hereby
confirms that its guarantee under the Amended Second Lien Credit Agreement
remains unaltered and in full force and effect and hereby reaffirms, ratifies
and confirms the terms and conditions of such guarantee.

 

10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

[Remainder of page intentionally left blank; Signature pages follow.]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

SEARS HOLDINGS CORPORATION By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Chief Financial Officer

 

SEARS ROEBUCK ACCEPTANCE CORP. By:   /s/ Robert A. Riecker Name:   Robert A.
Riecker Title:   Vice President, Finance

 

KMART CORPORATION By:   /s/ Robert A. Riecker Name:   Robert A. Riecker Title:  
Chief Financial Officer

[Signature page to Second Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

A&E FACTORY SERVICE, LLC By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Vice President

 

A&E HOME DELIVERY, LLC By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Vice President

 

A&E LAWN & GARDEN, LLC By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Vice President

 

A&E SIGNATURE SERVICE, LLC By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Vice President

 

CALIFORNIA BUILDER APPLIANCES, INC. By:   /s/ Robert A. Riecker Name:   Robert
A. Riecker Title:   Vice President

 

FLORIDA BUILDER APPLIANCES, INC. By:   /s/ Robert A. Riecker Name:   Robert A.
Riecker Title:   Vice President

[Signature page to Second Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

KLC, INC. By:   /s/ Robert A. Riecker Name:   Robert A. Riecker Title:   Vice
President

 

KMART HOLDING CORPORATION By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Chief Financial Officer

 

KMART OF MICHIGAN, INC. By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Vice President

 

KMART OF WASHINGTON LLC

By: Kmart Corporation, as Sole Member

By:   /s/ Robert A. Riecker Name:   Robert A. Riecker Title:   Chief Financial
Officer

 

KMART OPERATIONS LLC By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Chief Financial Officer

 

KMART STORES OF ILLINOIS LLC

By: Kmart Corporation, as Sole Member

By:   /s/ Robert A. Riecker Name:   Robert A. Riecker Title:   Chief Financial
Officer

[Signature page to Second Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

KMART STORES OF TEXAS LLC

By: Kmart Corporation, as Sole Member

By:   /s/ Robert A. Riecker Name:   Robert A. Riecker Title:   Chief Financial
Officer

 

KMART.COM LLC

By: BlueLight.com, as Sole Member

By:   /s/ Robert A. Riecker Name:   Robert A. Riecker Title:   Vice President

 

MYGOFER LLC

By: Kmart Corporation, as Sole Member

By:   /s/ Robert A. Riecker Name:   Robert A. Riecker Title:   Chief Financial
Officer

 

PRIVATE BRANDS, LTD. By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Vice President

 

SEARS BRANDS MANAGEMENT CORPORATION By:   /s/ Robert A. Riecker Name:   Robert
A. Riecker Title:   Vice President

[Signature page to Second Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

SEARS HOLDINGS MANAGEMENT CORPORATION By:   /s/ Robert A. Riecker Name:   Robert
A. Riecker Title:   President

 

SEARS HOME IMPROVEMENT PRODUCTS, INC. By:   /s/ Robert A. Riecker Name:   Robert
A. Riecker Title:   President

 

SEARS OPERATIONS LLC By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Chief Financial Officer

 

SEARS PROTECTION COMPANY By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Vice President

 

SEARS PROTECTION COMPANY (FLORIDA), L.L.C. By:   /s/ Robert A. Riecker Name:  
Robert A. Riecker Title:   Vice President

 

SEARS, ROEBUCK AND CO. By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Chief Financial Officer

[Signature page to Second Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

SEARS, ROEBUCK DE PUERTO RICO, INC. By:   /s/ Robert A. Riecker Name:   Robert
A. Riecker Title:   Vice President

 

SOE, INC. By:   /s/ Robert A. Riecker Name:   Robert A. Riecker Title:   Vice
President

 

STARWEST, LLC By:   /s/ Robert A. Riecker Name:   Robert A. Riecker Title:  
Vice President

[Signature page to Second Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

JPP II, LLC, as Agent and as a Lender By:   /s/ Edward S. Lampert  

Name: Edward S. Lampert

Title: Member

[Signature page to Second Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

JPP II, LLC, as a Lender

By: RBS Partners, L.P., as Manager

By: ESL Investments, Inc., as General Partner

By:   /s/ Edward S. Lampert  

Name: Edward S. Lampert

Title: Chairman and Chief Executive Officer

[Signature page to Second Amendment to Second Lien Credit Agreement]

 

12